Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections-Withdrawn
The objection to claims 21 is withdrawn because of the cancellation of claim 21.
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4-7 and 12-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of: 1) amendment of claim 4 so that claim 4 no longer recite the limitation “control mammalian subject or population”; and 2) cancellation of claims 5-6, 7 and 12-22.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4-7 and 12-22 under 35 U.S.C. 103 as being unpatentable over King (Biochem. J., 2012, 441, 453-461, cited in the previous Office action) in view of Chen (Hypertension, 2015, 66, 1006-1013, cited in the previous Office action), is withdrawn because of: 1) amendment of claim 4 so that claim 4 no longer recite the limitation “a method of increasing kidney Klotho (KL) mRNA expression and serum KL protein levels”; and 2) cancellation of claims 5-6, 7 and 12-22.
Election of Invention 
Applicants’ election of the following species (see page 4 of Remarks filed on 03/24/2022), is acknowledged and entered:
A method of increasing endothelial nitric oxide (NO) production, as a single disclosed specific method. Because the Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election of species without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 4 and 6 are pending.
Applicants have cancelled claims 5-6, 7 and 12-22. Therefore, claims 4 and 6 are subject of the Office action below.

Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Applicants’ Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over King (Biochem. J., 2012, 441, 453-461, cited in the previous Office action) in view of Saito et al (hereinafter “Saito”, Biochemical & Biophysical Research Communications, 2000, 276, 767-772).
Applicants’ claimed invention is directed toward a method of treating a mammal with compound of Formula I (see Figure 1 below), in an amount of from about 0.1 µg/kg to 100 mg/kg body weight, with the intended use altering seven different gene expression levels1.
Applicants’ claim does not specify a particular disease or disorder, but it does read on any mammal, including those with the disease or disorder associated with human aging and decreased longevity, such as vascular calcification and cognitive impairment.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Figure 1: a compound of Formula I.
Similar to method claim 4, King teaches a method of elevating Klotho (KL) mRNA and protein levels, with N-(2-chlorophenyl)-1H-indole-3-carboxamide (compound H, see Figure 2 below), to model cell lines derived from kidney of opossum (a mammal) and choroid plexus of rat (a mammal). Please see abstract, pages 454-456, under the title “EXPERIMENTAL”, Table 1 and Figures 3-4. Compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019), is a compound of Formula I, wherein R = Cl.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

			Figure 2:  a compound of Formula I and compound H.
Although compound H was tested from 0.0001 µM to 30 µM (see page 455, 3rd ¶ on left column), King states that optimization would be required before the compounds could be used for in vivo studies (see abstract and page 454 2nd ¶ on left column).
King discloses that: 1) KL is protective in the cardiovascular system, where its absence causes: A) a decrease in NO production resulting in vascular endothelial dysfunction (see page 453, 1st ¶ on the left column); B) the development of disorders associated with human aging and decreased longevity, whereas increased expression prolongs lifespan. With age, KL protein levels decrease, and keeping levels consistent may promote healthier aging and be disease-modifying (see abstract); and 2) the kidney and choroid plexus cells were chosen because these two tissues express the highest levels of KL in mammals (see page 457, last ¶ on right column). 
Regarding claim 4, the claimed dosage range of from about 0.1 µg/kg to about 100 mg/kg of the mammalian subject body weight, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.  
In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) Emphasis added

In the instant case, optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. For each application of compound H in the treatment of a disorder associated with human aging and decreased longevity, the specific amount of compound H effective to elicit the desired biological response, can in each case, be optimized by one skilled in the art through test series. For example, King states that optimization would be required before the compounds could be used for in vivo studies (see abstract and page 454 2nd ¶ on left column).
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Since king discloses that KL absence causes a decrease in NO production (see discussions above), at the time the instant invention was filed, a person skilled the art would have considered administering compound H of King to a mammalian subject exhibiting a decrease in NO production caused by a decreased KL levels, with a reasonable expectation that the administration of compound H to the subject, would elevate KL and corresponding increase in NO production in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Although King is not explicit in teaching a method of, for example,  increasing NO production (Applicants’ elected species, see discussions above), the claimed invention would have been obvious over King because it was known in the art that the administration of KL to a mammal, would increase NO production in the mammal.
For example, Saito teaches that administration KL to rats was found to: 1) ameliorate vascular endothelial dysfunction; 2) increase NO production; 3) reduce elevated blood pressure; and 4) prevent medial hypertrophy and perivascular fibrosis. Please abstract, page 767, Figures 2-3 and discussions therein. 
Similar to King (see discussions above), Saito also teaches that absence of KL from mice causes: A) the development of disorders associated with human aging and decreased longevity; and B) reduced NO production. Please see abstract, pages 767 and 771.
Therefore, at the time the instant application was filed, one skilled in the art would have found it obvious to modify King with Saito in order to administer compound H to a mammalian subject exhibiting a reduced NO production, with a reasonable expectation of increasing reduced NO production in the subject. This is because it was known in the art that: 1) administration of compound H, would increase KL level; and 2) administration of KL, would increase NO production. Please see discussions above.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 6, King discloses compound H, i.e., N-(2-chlorophenyl)-1H-indole-3-carboxamide (Applicants’ elected compound, see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 1) decreasing aortic expression of TGF-β1, TGF-β3, RUNX2, and ALP; 2) increasing aortic expression of MMP2 and MMP9; 3) increasing endothelial nitric oxide (NO) production; 4) increasing kidney Klotho mRNA expression; 5) increasing serum Klotho protein levels; 6) increasing arterial elastin levels; and 7) decreasing arterial collagen production and arterial collagen levels.